Exhibit 99.3 MANAGEMENT’S REPORT The consolidated financial statements of Penn West Energy Trust were prepared by management in accordance with accounting principles generally accepted in Canada. In preparing the consolidated financial statements, management has made estimates because a precise determination of certain assets and liabilities is dependent on future events. The financial and operating information presented in this report is consistent with that shown in the consolidated financial statements. Management maintains a system of internal controls to provide reasonable assurance that all assets are safeguarded and to facilitate the preparation of relevant, reliable and timely financial records for the preparation of statements. The consolidated financial statements have been examined by the external auditors and approved by the Board of Directors. The Board of Directors’ financial statement related responsibilities are fulfilled through the Audit Committee. The Audit Committee is composed entirely of independent directors. The Audit Committee recommends appointment of the external auditors to the Board of Directors, ensures their independence, and approves their fees. The Audit Committee meets regularly with management and the external auditors to discuss reporting and control issues and to ensure each party is properly discharging its responsibilities. The external auditors have full and unrestricted access to the Audit Committee to discuss their audit and their related findings as to the integrity of the financial reporting process. /s/ William E. Andrew /s/ Murray R. Nunns /s/ Todd H. Takeyasu William E. Andrew Murray R. Nunns Todd H. Takeyasu Chief Executive Officer President and COO Executive Vice President and CFO March 17, 2011 2 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Penn West Petroleum Ltd. (formerly the Unitholders of Penn West Energy Trust) We have audited the accompanying consolidated financial statements of Penn West Energy Trust and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2010 and 2009, the consolidated statements of operations and retained earnings (deficit) and cash flows for the years then ended, and notes comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinions. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Penn West Energy Trust and its subsidiaries as at December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. /s/ KPMG LLP Chartered Accountants Calgary, Canada March 17, 2011 2 Penn West Energy Trust Consolidated Balance Sheets As at December 31 (CAD millions) Assets Current Accounts receivable (note 3) $ $ Future income taxes (note 11) 17 37 Other (note 3) 87 Deferred funding obligation (note 4) - Property, plant and equipment (note 5) Goodwill (note 6) $ $ Liabilities and unitholders’ equity Current Accounts payable and accrued liabilities (note 3) $ $ Distributions payable 41 63 Risk management (note 10) 62 Long-term debt (note 7) Convertible debentures (note 8) Asset retirement obligations (note 9) Risk management (note 10) 64 21 Future income taxes (note 11) Unitholders’ equity Unitholders’ capital (note 12)(Units outstanding2010 – 459,682,249, 2009 – 421,638,737) Contributed surplus (note 12) Deficit ) ) $ $ Contractual obligations and commitments (note 16) Subsequent events (notes 7, 10 and 21) See accompanying notes to the audited consolidated financial statements. Approved on behalf of the Board of Directors of Penn West Petroleum Ltd.: /s/ John A. Brussa /s/ James C. Smith John A. Brussa James C. Smith Chairman Director 2 Penn West Energy Trust Consolidated Statements of Operations and Retained Earnings (Deficit) Years ended December 31 (CAD millions, except per unit amounts) Revenues Oil and natural gas $ $ Royalties ) ) Risk management gain (loss) (note 10) Realized ) Unrealized 23 ) Expenses Operating (note 13) Transportation 33 34 General and administrative (note 13) Financing (notes 7 and 8) Depletion, depreciation and accretion Unrealized risk management (gain) loss (note 10) (2 ) 39 Unrealized foreign exchange gain ) ) Transaction costs 4 - Gain on currency contracts (note 10) - ) Loss before taxes ) ) Taxes Future income tax recovery (note 11) ) ) Net and comprehensive income (loss) $ $ ) Retained earnings (deficit), beginning of year $ ) $ Distributions declared (note 14) ) ) Deficit, end of year $ ) $ ) Net income (loss) per unit (note 15) Basic $ $ ) Diluted $ $ ) Weighted average units outstanding (millions) Basic Diluted See accompanying notes to the audited consolidated financial statements. 2 Penn West Energy Trust Consolidated Statements of Cash Flows Years ended December 31 (CAD millions) Operating activities Net income (loss) $ $ ) Depletion, depreciation and accretion (note 5) Future income tax recovery (note 11) ) ) Unit-based compensation (note 13) 47 52 Unrealized risk management (gain) loss (note 10) ) Unrealized foreign exchange gain ) ) Asset retirement expenditures ) ) Change in non-cash working capital (note 17) 85 ) Investing activities Additions to property, plant and equipment ) ) Acquisitions of property, plant and equipment ) ) Dispositions of property, plant and equipment Change in non-cash working capital (note 17) Financing activities Decrease in bank loan ) ) Proceeds from issuance of notes (note 7) Issue of equity Distributions paid ) ) Redemption of convertible debentures - (4
